Exhibit 10.1

 

LOGO [g93923snap1.jpg]       Grifols S.A.       24 Avda. Generalitat, 152- 158
      Polfgono Can San Joan       08174 - Sant Cugat del       Valles Spain   
   www.grifols.com

July 20, 2015

Aradigm Corporation

3929 Point Eden Way

Hayward, CA 94545

Attention: Igor Gonda

 

  Re: Aradigm Corporation Board Observer Rights Agreement

Dear Dr. Gonda,

This letter agreement will confirm our agreement in connect ion to the
composition of the board of directors (the “Board”) of Aradigm Corporation (the
“Company”} as set forth in the Governance Agreement dated August 27, 2013
(“Governance Agreement”) by and between the Company and Grifols, S.A
(“Grifols”).

Pursuant to Section 3. (a) of the Governance Agreement, the Board shall consist
of the Chief Executive Officer, three Independent Directors, and two persons
selected by Grifols (the second person, the “Second Grifols Designee”). We have
agreed that Grifols’ right to appoint a board observer to attend meetings of the
Board in a non-voting, observer status (“Observer”) hereunder shall satisfy the
Company’s obligation to nominate the Second Grifols Designee pursuant to
Section 3.1 of the Governance Agreement.

Lafmin Morgan shall resign his current position as a Member of Aradigm’s Board
of Directors and shall be thereafter designated as Grifols’ Observer. Grifols
may change the Observer or return to a Second Grifols Designee on the Board at
any time upon reasonable prior notice to the Company; provided, however, that
any such subsequent action shall be approved by the Board.

Board Observer Rights

The Company will ( i) permit the Observer to attend all meetings of the Board
(“Board Meetings”) in a non-voting observer capacity and ( ii} shall provide to
the Observer, concurrent ly with the members of the applicable Board, and in the
same manner, notice of each such meeting and a copy of all materials provided to
such members in connect ion with Board meetings {the “Board Materials”). The
Board Materials shall include all consents and other materials and information
provided to the Board with respect to any written consent in lieu of a meeting.

Notwithstanding the foregoing, the Observer may be excluded from any portion of
any Board Meeting and shall not be entitled to receive any Board Materials
(i) to the extent necessary to preserve the attorney-client privilege of either
of the Company or the Board, or (ii) if the Board determines in good faith that
the matters to be discussed (or otherwise disclosed in the Board Materials, as
applicable) are (a) of such a highly confidential and sensitive nature that it
would not be in the best interests of the Company for such matters to be
disclosed to the Observer, or (b} that the Observer (or their affiliates) has
interests with respect to a matter that are potentially in conflict with the
interests of the Company.

Confidentiality and Non-Disclosure

Grifols and the Observer agree that any confidential information, knowledge or
data concerning or relating to the business or financial affairs of the Company
to which the Observer has been or shall become privy by reason of this letter or
the rights it creates, shall be “Confidential Information” of the Company for
purposes of Section 11.1 of that

 

Page 1 of 2



--------------------------------------------------------------------------------

certain License and Collaboration Agreement entered into as of August 27, 2013
by and between Grifols and the Company (the “Collaboration Agreement”). Grifols
and the Observer agree to hold in confidence and not to use any Confidential
Information provided or learned in connection with their rights under this
Agreement, except to the extent expressly allowed by the Collaboration
Agreement.

Non-Assignability and Termination

The board observation rights described herein are not assignable by Grifols and
shall terminate and be of no further force or effect upon the earlier of
(a) when Grifols elects to re-designate the Second Grifols Designee in lieu of
the board observation rights granted herein; and (b) when Grifols no longer has
a right to designate the Second Grifols Designee under the Governance Agreement.
The confidentiality provisions hereof will survive any such termination.

 

Very truly yours, GRIFOLS, S,A.

/s/ David. I. Bell

David. I. Bell Vice President

 

Accepted and agreed:   ARADIGM CORPORATION   By:  

/s/ Igor Gonda

      Dr. Igor Gonda, Chief Executive Officer     Date:  

    9/1/15

    OBSERVER:   Lafmin Morgan   By:  

/s/ Lafmin Morgan

    Date:  

    9/1/15

   

 

Page 2 of 2